Title: John Adams’ Commissions to Conclude Treaties of Peace and Commerce with Great Britain, 29 September 1779
From: Adams, John
To: 


     Philadelphia, 29 September 1779.
     printed: JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 4:178–180; illustration of the peace commission facing 4:194.
     Although both documents were dated 29 September, two days after Adams’ appointment as minister plenipotentiary to negotiate treaties of peace and commerce, their final form was not agreed to until 4 October, when the decision was also made to backdate them to 29 September JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 15:1113, 1141, 1143. The commissions named John Adams as the congress’ authorized representative with full powers to negotiate and conclude treaties of peace and commerce. They were sent to Adams as enclosures in the letter from the president of the congress of 20 October (below). Adams’ instructions regarding the Anglo-American peace and commercial treaties were dated 16 October (calendared below).
    